Exhibit 10.1

 

UBS LOAN FINANCE LLC

677 Washington Boulevard

Stamford, Connecticut 06901

 

UBS SECURITIES LLC

299 Park Avenue

New York, New York 10171

  

CREDIT SUISSE SECURITIES (USA) LLC

Eleven Madison Avenue

New York, NY 10010

 

CREDIT SUISSE AG

Eleven Madison Avenue

New York, NY 10010

April 3, 2011

Ducommun Incorporated

23301 Wilmington Avenue

Carson, CA 90745-6209

 

Attention:   

Anthony J. Reardon

President and Chief Executive Officer

Bank and Bridge Facilities Commitment Letter

Ladies and Gentlemen:

You have advised UBS Loan Finance LLC (“UBS”), UBS Securities LLC (“UBSS”),
Credit Suisse AG (acting through such of its affiliates or branches as it deems
appropriate, “CS”) and Credit Suisse Securities (USA) LLC (“CS Securities” and,
together with CS and their respective affiliates, “Credit Suisse”, and Credit
Suisse, together with UBS and UBSS, the “Commitment Parties”, “we” or “us”) that
Ducommun Incorporated, a Delaware corporation (“you” or “Borrower”), proposes to
acquire (the “Acquisition”) an entity identified to us and known to us as
Intrepid (the “Acquired Business”). The Acquisition will be effected pursuant to
an agreement and plan of merger (the “Acquisition Agreement”) among Borrower, a
wholly owned subsidiary of Borrower (“Merger Sub”) and the Acquired Business.
All references to “dollars” or “$” in this agreement and the annexes and any
other attachments hereto (collectively, this “Commitment Letter”) are references
to United States dollars. All references to “Borrower” or “Borrower and its
subsidiaries” for any period from and after consummation of the Acquisition
shall include the Acquired Business.

We understand that the sources of funds required to fund the Acquisition
consideration, to repay all indebtedness of Borrower and the Acquired Business
and their respective subsidiaries, to pay fees, commissions and expenses in
connection with the Transactions (as defined below) and to provide ongoing
working capital requirements of Borrower and its subsidiaries following the
Transactions will include:

 

  •  

senior secured credit facilities consisting of (i) a senior secured term loan
facility to Borrower of $190.0 million (the “Term Loan Facility”), as described
in the Bank Facilities Summary of Principal Terms and Conditions attached hereto
as Annex I (the “Bank Term Sheet”) and (ii) a senior secured revolving credit
facility to Borrower of up to $40.0 million (the “Revolving Credit Facility”
and, together with the Term Loan Facility, the “Bank Facilities”), as described
in the Bank Term Sheet, of which Revolving Credit Facility no more than an
amount to be agreed shall be drawn immediately after giving effect to the
Transactions; and



--------------------------------------------------------------------------------

  •  

the issuance by Borrower of $200.0 million aggregate gross proceeds of unsecured
senior notes (the “Notes”) pursuant to a public offering or Rule 144A or other
private placement (the “Notes Offering”) or, in the event the Notes are not
issued at the time the Transactions are consummated, borrowings by Borrower of
$200.0 million under a senior unsecured credit facility (the “Bridge Facility”
and, together with the Bank Facilities, the “Facilities”), as described in the
Bridge Facility Summary of Principal Terms and Conditions attached hereto as
Annex II (the “Bridge Term Sheet” and, together with the Bank Term Sheet, the
“Term Sheets”).

No other financing will be required for the uses described above. Immediately
following the Transactions, neither Borrower nor any of its subsidiaries will
have any indebtedness or preferred equity other than the Bank Facilities, the
Notes or the Bridge Facility and certain limited indebtedness to be agreed. As
used herein, (i) the term “Transactions” means the Acquisition, the Refinancing
(as defined below), the entering into of this Commitment Letter, the entering
into of the Bank Facilities and the initial borrowings thereunder, the issuance
of the Notes or the borrowings under the Bridge Facility and the payments of
fees, commissions and expenses in connection with each of the foregoing and
(ii) the term “Refinancing” means the repayment of all existing funded
indebtedness of Borrower and the Acquired Business and their respective
subsidiaries (other than certain limited indebtedness to be agreed).

Commitments.

You have requested that UBS and CS commit to provide the Facilities and that
UBSS and CS Securities agree to structure, arrange and syndicate the Facilities.

Each of UBS and CS (in such capacities, collectively, the “Initial Bank
Lenders”) is pleased to advise you of its several, not joint, commitment to
provide 50% of the entire amount of the Term Loan Facility and 50% of the entire
amount of the Revolving Credit Facility to Borrower upon the terms and subject
to the conditions set forth or referred to in this Commitment Letter. The
commitments of the Initial Bank Lenders and each other Bank Lender (as defined
below) hereunder are subject to the negotiation, execution and delivery of
definitive documentation (the “Bank Documentation”) with respect to the Bank
Facilities reasonably satisfactory to the Initial Bank Lenders and the other
Bank Lenders reflecting, among other things, the terms and conditions set forth
in the Bank Term Sheet, in Annex III hereto (the “Conditions Annex”) and in the
letter of even date herewith addressed to you providing, among other things, for
certain fees relating to the Facilities (the “Fee Letter”). In addition, each of
CS and UBS (in such capacities, collectively, the “Initial Bridge Lenders”; UBS
and CS in their capacities as the Initial Bank Lenders and/or the Initial Bridge
Lenders, the “Initial Lenders”) are pleased to advise you of its several, not
joint, commitment to provide 50% of the entire amount of the Bridge Facility to
Borrower upon the terms and subject to the conditions set forth or referred to
in this Commitment Letter. It is understood and agreed that (i) UBS and UBSS
will have “lead left” placement on all marketing materials relating to the Bank
Facilities and will perform the duties and exercise the authority customarily
performed and exercised by them in such role, including acting as sole manager
of the physical books and (ii) Credit Suisse will have “lead left” placement on
all marketing materials relating to the Bridge Facilities and will perform the
duties and exercise the authority customarily performed and exercised by them in
such role, including acting as sole manager of the physical books. The
commitments of the Initial Bridge Lenders and each other Bridge Lender (as
defined below) hereunder are subject to the negotiation, execution and delivery
of definitive documentation (the “Bridge Documentation” and, together with the
Bank Documentation, the “Financing Documentation”) with respect to the Bridge
Facility reasonably satisfactory to the Initial Bridge Lenders and the other
Bridge Lenders reflecting, among other things, the terms and conditions set
forth in the Bridge Term Sheet, the Conditions Annex and the Fee Letter. You

 

-2-



--------------------------------------------------------------------------------

agree that the closing date of the Transactions and the concurrent closing of
the Facilities, and if applicable, the Notes Offering (the “Closing Date”) shall
be a date mutually agreed upon between you and us, but in any event shall not
occur until all of the terms and conditions in this Commitment Letter (including
the conditions to initial funding) have been satisfied or waived in writing by
the Lead Arrangers.

Without in any way limiting the provisions under “Clear Market” below or any of
the conditions under this Commitment Letter, the several commitments of the
Initial Bank Lenders in respect of the Term Loan Facility shall be reduced, on a
dollar-for-dollar basis pro rata in accordance with their respective
commitments, by the net cash proceeds of any offer and sale for cash by you or
your subsidiaries of capital stock of Borrower or its subsidiaries or debt that
is convertible into capital stock of Borrower or its subsidiaries after the date
hereof and prior to the Closing Date pursuant to a registration statement
declared effective by the Securities and Exchange Commission (other than a
registration statement on Form S-8 or otherwise relating to equity securities
issuable under any employee benefit plan of Borrower or its subsidiaries) or
pursuant to an exemption from the registration requirements of the Securities
Act of 1933, as amended (the “Securities Act”, and such offering of capital
stock or debt convertible into capital stock, a “Qualified Equity Offering”).

Syndication.

It is agreed that UBSS and CS Securities will act as the exclusive joint
advisors, arrangers and bookmanagers for the Facilities, and, in consultation
with you, will exclusively manage the syndication of the Facilities, and will,
in such capacities, exclusively perform the duties and exercise the authority
customarily associated with such roles (in such capacities, the “Lead
Arrangers”). It is further agreed that no additional advisors, agents,
co-agents, arrangers or bookmanagers will be appointed and no Lender (as defined
below) will receive compensation with respect to any of the Facilities outside
the terms contained in this Commitment Letter and the Fee Letter in order to
obtain its commitment to participate in such Facilities, in each case unless you
and we so agree.

The Lead Arrangers reserve the right, prior to or after execution of the Bank
Documentation, in consultation with you, to syndicate all or a portion of the
Initial Bank Lenders’ commitments to one or more institutions that will become
parties to the Bank Documentation (the Initial Bank Lenders and the institutions
becoming parties to the Bank Documentation with respect to all or a portion of
the Bank Facilities, the “Bank Lenders”). The Lead Arrangers reserve the right,
prior to or after the execution of the Bridge Documentation, to syndicate all or
a portion of the Initial Bridge Lenders’ commitments to one or more institutions
that will become parties to the Bridge Documentation (the Initial Bridge Lenders
and the institutions becoming parties to the Bridge Documentation, the “Bridge
Lenders” and, together with the Bank Lenders, the “Lenders”). Each Initial
Lender agrees not to syndicate any of the commitments with respect to the
Facilities to those financial institutions and other entities that have been
specified by you in a separate letter (which references this Commitment Letter)
delivered to the Initial Lenders on or prior to the date of such Initial
Lenders’ signing of this Commitment Letter (such financial institutions and
other entities referred to as “Disqualified Parties”). Notwithstanding the Lead
Arrangers’ right to syndicate the Facilities and receive commitments with
respect thereto, the Initial Lenders will not be relieved of all or any portion
of their commitments hereunder prior to the Closing Date and, unless you
otherwise agree in writing, each Commitment Party shall retain exclusive control
over all rights and obligations with respect to its commitments in respect of
the Facilities, including all rights with respect to consents, modifications,
supplements, waivers and amendments, until the Closing Date. Without limiting
your obligations to assist with syndication efforts as set forth herein, the
Initial Lenders agree that completion of such syndications is not a condition to
their commitments hereunder.

 

-3-



--------------------------------------------------------------------------------

The Lead Arrangers will exclusively manage, in consultation with you, all
aspects of the syndication of the Facilities, including selection of additional
Lenders (that are not Disqualified Parties), determination of when the Lead
Arrangers will approach potential additional Lenders, awarding of any naming
rights and the final allocations of the commitments in respect of the Facilities
among the additional Lenders. You agree to, and to use commercially reasonable
efforts to cause the Acquired Business to (including with a covenant to such
effect in the Acquisition Agreement), actively assist the Lead Arrangers in
achieving a timely syndication of the Facilities that is reasonably satisfactory
to the Lead Arrangers and the Lenders participating in such Facilities. To
assist the Lead Arrangers in their syndication efforts, you agree that you will,
and will use commercially reasonable efforts to cause your representatives and
advisors that are not employees and the Acquired Business and its
representatives and advisors to, until the earlier of (1) 90 days after the
Closing Date and (2) a Successful Syndication (as defined in the Fee Letter),
(a) promptly prepare and provide all financial and other information as we may
reasonably request with respect to you, the Acquired Business, your and their
respective subsidiaries and the Transactions, including but not limited to
financial projections (the “Projections”) relating to the foregoing, (b) provide
copies of any due diligence reports or memoranda prepared at your direction or
at the direction of any of your affiliates by legal, accounting, tax or other
advisors in connection with the Acquisition (subject to the delivery of
customary non-disclosure agreements reasonably acceptable to the Lead
Arrangers), (c) use commercially reasonable efforts to ensure that such
syndication efforts benefit materially from your existing lending relationships
and those of the Acquired Business and your and its respective subsidiaries,
(d) make available to prospective Lenders your senior management and advisors
and the senior management and advisors of the Acquired Business and your and its
respective subsidiaries at times and locations mutually agreed upon, (e) host,
with the Lead Arrangers, one or more meetings with prospective Lenders under
each of the Facilities, at times and locations mutually agreed upon, (f) assist
the Lead Arrangers in the preparation of one or more confidential information
memoranda reasonably satisfactory to the Lead Arrangers and other marketing
materials to be used in connection with the syndication of each of the
Facilities and (g) obtain, at your expense, monitored public corporate
credit/family ratings of Borrower and ratings of the Facilities and the Notes
from Moody’s Investors Service (“Moody’s”) and Standard & Poor’s Ratings Group
(“S&P”) (the “Ratings”) and to participate actively in the process of securing
such ratings, including having your senior management and senior management of
the Acquired Business meet with such rating agencies at times and locations
mutually agreed upon.

At our request, you agree to prepare or cause to be prepared a version of the
information package and presentation and other marketing materials to be used in
connection with the syndication that do not contain material non-public
information concerning Borrower or the Acquired Business, their respective
affiliates or their securities. In addition, you agree that unless specifically
labeled “Private — Contains Non-Public Information” by you prior to any
dissemination of which you have reasonable prior notice to prospective Lenders
in connection with the syndication of the Facilities, no information,
documentation or other data disseminated to prospective Lenders in connection
with the syndication of the Facilities, whether through an Internet website
(including, without limitation, an IntraLinks workspace), electronically, in
presentations at meetings or otherwise, will contain any material non-public
information concerning Borrower or the Acquired Business, their respective
affiliates or their securities.

Information.

You hereby represent and covenant that (but only to your knowledge with respect
to information regarding the Acquired Business or any of its subsidiaries)
(a) all written information (other than the Projections, other forward looking
information and information of a general economic or industry nature) that has
been or will be made available to us or any of the Lenders by you, the Acquired
Business or any of your or its respective representatives in connection with the
Transactions (the “Information”),

 

-4-



--------------------------------------------------------------------------------

when taken as a whole, when furnished, is and will be complete and correct in
all material respects and does not and will not contain any untrue statement of
a material fact or omit to state a material fact necessary to make the
statements contained therein, in the light of the circumstances under which such
statements are made, not materially misleading (after giving effect to all
supplements and updates thereto so long as any such supplements and updates were
made prior to the time of reliance on such Information by the Lead Arrangers)
and (b) the Projections that have been or will be made available to us or any of
the Lenders by you, the Acquired Business or any of your or its respective
representatives in connection with the Transactions have been and will be
prepared in good faith based upon assumptions believed by you to be reasonable
at the time made (it being understood that projections by their nature are
inherently uncertain, and are subject to uncertainties and contingencies, many
of which are beyond your control, and no assurances are being given by you that
the results reflected in the Projections will be achieved). You agree that if at
any time prior to the Closing Date any of the representations in the preceding
sentence would be incorrect if the Information and Projections were being
furnished, and such representations were being made, at such time, then you will
promptly supplement, or cause to be supplemented (or use commercially reasonable
efforts to promptly supplement any Information or Projections in respect of the
Acquired Business or any of its subsidiaries), the Information and Projections
so that such representations will be correct at such time. You also agree to
promptly advise us and the Lenders of all developments materially affecting
Borrower, the Acquired Business, any of their respective subsidiaries or
affiliates or the Transactions promptly after your becoming aware of such
developments. In issuing the commitments hereunder and in arranging and
syndicating the Facilities, we are and will be using and relying on the
Information without independent verification thereof.

Compensation.

As consideration for the commitments of the Lenders hereunder with respect to
the Facilities and the agreements of the Lead Arrangers to structure, arrange
and syndicate the Facilities and to provide advisory services in connection
therewith, you agree to pay, or cause to be paid, the fees set forth in the Term
Sheets and the Fee Letter. Once paid, such fees shall not be refundable under
any circumstances.

Conditions.

The commitments of the Initial Lenders hereunder with respect to each of the
Facilities and the agreements of the Lead Arrangers to perform the services
described herein may be terminated by the Lead Arrangers if (i) there has been
any Material Adverse Effect (as defined below) on the Acquired Business and its
Subsidiaries since January 2, 2011; or (ii) any condition set forth in either
Term Sheet or the Conditions Annex is not satisfied; it being understood that
there are no conditions (implied or otherwise) to the commitments hereunder
(including compliance with the terms of the Commitment Letter, the Fee Letter
and the Facilities Documentation) other than those that are expressly stated to
be conditions to the commitments or the initial funding under the Facilities on
the Closing Date (and upon satisfaction of such conditions, the initial funding
under the Facilities shall occur, except as amounts funded thereunder may be
reduced as a result of a Qualified Equity Offering or the offering of the
Notes).

As used in this paragraph and the foregoing paragraph, (i) “Material Adverse
Effect” means with respect to any Person, any change, effect, development or
event that (a) has or would reasonably be expected to have a material adverse
effect on the condition (financial or otherwise), business, assets or results of
operations of such Person and its Subsidiaries, taken as a whole or
(b) materially impairs the ability of such Person and its Subsidiaries to
consummate, or prevents or materially delays, the Acquisition or any of the
other transactions contemplated by the Acquisition Agreement or would reasonably
be

 

-5-



--------------------------------------------------------------------------------

expected to do so; provided, however, that, subject to the last proviso of this
sentence, in the case of clause (a) only, no changes, effects, developments or
events resulting from, arising out of, or attributable to, any of the following
shall be deemed to be or constitute a “Material Adverse Effect” or be taken into
account when determining whether a “Material Adverse Effect” has occurred or
may, would or could occur: (A) any changes, effects, developments or events in
the economy or the financial, credit or securities markets in general (including
changes in interest or exchange rates), (B) any changes, effects, developments
or events in the industries in which such Person and its Subsidiaries operate,
(C) any changes, effects, developments or events resulting from the announcement
or pendency of the transactions contemplated by the Acquisition Agreement, the
identity of the Borrower or the performance or compliance with the terms of the
Acquisition Agreement (including, in each case, any loss of customers, suppliers
or employees or any disruption in business relationships), (D) any failure, in
and of itself, of such Person to meet internal forecasts, budgets or financial
projections or fluctuations, in and of themselves, in the trading price or
volume of such Person’s common stock (it being understood that the facts, event,
circumstances or occurrences giving rise or contributing to such failure or
fluctuations may be deemed to be, constitute, or be taken into account when
determining the occurrence of, a Material Adverse Effect), (E) acts of God,
natural disasters, calamities, national or international political or social
conditions, including the engagement by any country in hostility (whether
commenced before, on or after the date of the Acquisition Agreement, and whether
or not pursuant to the declaration of a national emergency or war), or the
occurrence of a military or terrorist attack, or (F) any changes in Applicable
Law or GAAP (or any interpretation thereof); provided further, however, that,
with respect to clauses (A), (B), (E), and (F), the impact of such changes,
effects, developments or events is not materially and disproportionately adverse
to such Person and its Subsidiaries; (ii) “Person” means an individual,
corporation, partnership, limited liability company, association, trust or other
entity or organization, including a government or political subdivision or an
agency or instrumentality thereof; (iii) “Subsidiary” means, with respect to any
Person, any entity of which securities or other ownership interests having
ordinary voting power to elect a majority of the board of directors or other
persons performing similar functions are at any time directly or indirectly
owned by such Person; (iv) “Applicable Law” means, with respect to any Person,
any federal, state or local law (statutory, common or otherwise), constitution,
treaty, convention, ordinance, code, rule, regulation, order, injunction,
judgment, decree, ruling or other similar requirement enacted, adopted,
promulgated or applied by a Governmental Authority that is binding upon or
applicable to such Person, its Subsidiaries or any of their respective assets,
as the same may be amended from time to time unless expressly specified
otherwise in the Acquisition Agreement; (v) “GAAP” means United States generally
accepted accounting principles consistently applied; and (vi) “Governmental
Authority” means any transnational, domestic or foreign federal, state or local
governmental, regulatory or administrative authority, department, court, agency,
commission or official, including any political subdivision thereof, or any
non-governmental self-regulatory agency, commission or authority.

Notwithstanding anything in this Commitment Letter, the Fee Letter, the
Financing Documentation or any other letter agreement or other undertaking
concerning the financing of the Transactions to the contrary, (i) the only
representations relating to the Borrower, the Acquired Business, its
subsidiaries and its businesses the accuracy of which shall be a condition to
availability of the Facilities on the Closing Date shall be (A) such of the
representations made by the Acquired Business in the Acquisition Agreement as
are material to the interests of the Lenders, but only to the extent that you
(or Merger Sub) have the right to terminate your (or its) obligations under the
Acquisition Agreement as a result of a breach of such representations in the
Acquisition Agreement (the “Acquisition Agreement Representations”) and (B) the
Specified Representations (as defined below) and (ii) the terms of the Financing
Documentation shall be in a form such that they do not impair availability of
the Facilities on the Closing Date if the conditions set forth in this
Commitment Letter are satisfied. For purposes hereof, “Specified
Representations” means the representations and warranties relating as to
corporate power and authority,

 

-6-



--------------------------------------------------------------------------------

the due authorization, execution, delivery and enforceability of the Financing
Documentation, the Financing Documentation not conflicting with charter
documents or law, solvency, Federal Reserve margin regulations, validity,
priority and perfection of security interests (subject to paragraph 2 of the
Additional Bank Facilities Conditions section of the Conditions Annex), status
of debt under the applicable Facility as senior debt, the Patriot Act and the
Investment Company Act.

Clear Market.

From the date of this Commitment Letter until the earlier of (1) 90 days after
the Closing Date and (2) a Successful Syndication of each of the Facilities and,
if later, of the distribution of the Notes, you will ensure that no debt
securities or bank financing for Borrower, the Acquired Business or any of your
or its respective subsidiaries is announced, syndicated or placed without the
prior written consent of the Lead Arrangers if such financing, syndication or
placement would have, in the reasonable judgment of the Lead Arrangers, a
detrimental effect upon the Transactions.

Indemnity and Expenses.

By your acceptance below, you hereby agree to indemnify and hold harmless the
Commitment Parties and the other Lenders and their respective affiliates
(including, without limitation, controlling persons) and the directors,
officers, employees, advisors and agents of the foregoing (each, an “Indemnified
Person”) from and against any and all losses, claims, costs, expenses, damages
or liabilities (or actions or other proceedings commenced or threatened in
respect thereof) that arise out of or in connection with this Commitment Letter,
the Fee Letter, the Facilities or any of the Transactions or the providing or
syndication of the Facilities (or the actual or proposed use of the proceeds
thereof), and to reimburse each Indemnified Person promptly upon its written
demand for any legal or other expenses incurred in connection with
investigating, preparing to defend or defending against, or participating in,
any such loss, claim, cost, expense, damage, liability or action or other
proceeding; provided that any legal expenses shall be limited to the expenses of
one counsel for all Indemnified Persons taken as a whole and a single local
counsel for all Indemnified Persons taken as a whole in each relevant
jurisdiction and, solely in the case of a conflict of interest, one additional
counsel in each relevant jurisdiction to each group of affected Indemnified
Persons similarly situated; provided, further, that any such obligation to
indemnify, hold harmless and reimburse an Indemnified Person shall not be
applicable (i) to the extent determined by a final, non-appealable judgment of a
court of competent jurisdiction (a) to have resulted solely from the gross
negligence or willful misconduct of such Indemnified Person or any Related
Indemnified Person or (b) to have arisen from a material breach of the
obligations of such Indemnified Person under this Commitment Letter or the Fee
Letter or (ii) to any dispute solely among Indemnified Persons other than
(x) any claims against any Commitment Party in its capacity or in fulfilling its
role as an administrative agent or arranger or any similar role under any
Facility and (y) any claims arising out of any act or omission on the part of
you or your affiliates. In the case of an investigation, action or proceeding to
which the indemnity in this paragraph applies, such indemnity and reimbursement
obligations shall be effective whether or not such investigation, action or
proceeding is brought by you, your equity holders or creditors or an Indemnified
Person, whether or not an Indemnified Person is otherwise a party thereto and
whether or not any aspect of the Commitment Letter, the Fee Letter, the
Facilities or any of the Transactions is consummated. To the extent legally
permitted to do so and to the extent doing so will not violate any
confidentiality or contractual obligations applicable to it, each Commitment
Party agrees to use commercially reasonable efforts to inform you of the
existence of any actions or proceedings known to it that are brought against it
with respect to which it will be seeking indemnification hereunder, provided
that the failure to so inform you shall not in any way affect your
indemnification obligations hereunder. You also agree that no Indemnified Person
shall have any liability (whether direct or indirect, in contract, tort, equity

 

-7-



--------------------------------------------------------------------------------

or otherwise) to you or your subsidiaries or affiliates or to your or their
respective equity holders or creditors arising out of, related to or in
connection with any aspect of the Commitment Letter, the Fee Letter, the
Facilities or any of the Transactions, except to the extent of direct (as
opposed to special, indirect, consequential or punitive) damages determined in a
final non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Person’s or any of its Related Indemnified
Person’s gross negligence or willful misconduct. It is further agreed that the
Commitment Parties shall have liability only to you (as opposed to any other
person), and that each Initial Lender shall be liable solely in respect of its
own commitment to the Facilities on a several, and not joint, basis with any
other Lender. We agree that none of you and your subsidiaries, directors,
officers, employees, advisors and agents shall be liable to us for any special,
indirect, consequential or punitive damages arising from the Facilities;
provided however that the foregoing shall not in any way limit your
indemnification obligations to any Indemnified Person. Notwithstanding any other
provision of this Commitment Letter, no Indemnified Person shall be liable for
any damages arising from the use by others of information or other materials
obtained through electronic telecommunications or other information transmission
systems, other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnified Person or any of its
Related Indemnified Persons as determined by a final and non-appealable judgment
of a court of competent jurisdiction. You shall not, without the prior written
consent of any Indemnified Person (which consent shall not be unreasonably
withheld or delayed), effect any settlement of any pending or threatened
proceeding in respect of which such Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Person,
unless such settlement (i) includes an unconditional release of such Indemnified
Person from all liability or claims that are the subject matter of such
proceeding and (ii) does not include a statement as to or an admission of fault,
culpability, or a failure to act by or on behalf of such Indemnified Person;
provided, that it is expressly agreed that we may withhold our consent to any
settlement that does not satisfy the conditions set forth in (i) and (ii) of
this sentence. In addition, if the Closing Date occurs, you hereby agree to
reimburse us and each of the Lenders from time to time upon demand for all
reasonable and documented out-of-pocket expenses (including, without limitation,
reasonable legal fees and expenses of the counsel to the Commitment Parties
identified in the Term Sheets and of a single local counsel to the Commitment
Parties in each jurisdiction determined to be reasonably necessary or advisable
by the Commitment Parties, appraisal, consulting and audit fees, and printing,
reproduction, document delivery, travel, communication and publicity costs)
incurred in connection with the syndication and execution of the Facilities, and
the preparation, review, negotiation, execution and delivery of this Commitment
Letter, the Fee Letter, the Financing Documentation and the administration,
amendment, modification or waiver thereof (or any proposed amendment,
modification or waiver).

For purposes hereof, a “Related Indemnified Person” of an Indemnified Person
means (i) any controlling person or controlled affiliate of such Indemnified
Person and (ii) the respective directors, officers, or employees of such
Indemnified Person or any of its controlling persons or controlled affiliates;
provided that each reference to a controlled affiliate or controlling person in
this sentence pertains to a controlled affiliate or controlling person involved
in the negotiation of this Commitment Letter or the syndication of the
Facilities.

Confidentiality.

This Commitment Letter is delivered to you upon the condition that neither the
existence of this Commitment Letter or the Fee Letter nor any of their contents
shall be disclosed by you or any of your affiliates, directly or indirectly, to
any other person, except that (i) such existence and contents may be disclosed
(a) as may be compelled in a judicial or administrative proceeding or as
otherwise required by law (including as required by the rules, regulations,
schedules and forms of the Securities and

 

-8-



--------------------------------------------------------------------------------

Exchange Commission (the “SEC”) in connection with any filings made with the SEC
in connection with the Transactions; provided, however, that it is agreed that
the Fee Letter will not be filed with the SEC in connection with any such
disclosure without our prior written consent), or as requested by a governmental
authority (in which case, to the extent permitted by law, rule or regulation,
you agree to inform us promptly thereof), (b) to your directors, officers,
employees, legal counsel and accountants, in each case on a confidential and
“need-to-know” basis and only in connection with the Transactions and (c) as
provided in a written consent from the Commitment Parties, (ii) the Term Sheets
and the existence of this Commitment Letter (but not this Commitment Letter, the
contents of this Commitment Letter, the Fee Letter or the contents of the Fee
Letter) may be disclosed to any rating agency in connection with the
Transactions and (iii) you may disclose, on a confidential basis, the aggregate
amount of the fees (including upfront fees and original issue discount) payable
under the Fee Letter as part of generic disclosure regarding sources and uses
(but without disclosing any specific fees set forth therein) in connection with
any syndication of the Facilities or prospectus or offering memorandum related
to the Notes (or any debt securities or loans issued pursuant to, or as
contemplated by, the Fee Letter). In addition, this Commitment Letter and, so
long as redacted in a manner reasonably acceptable to the Commitment Parties,
the Fee Letter may be disclosed to the Acquired Business and its directors,
officers, employees, advisors and agents, in each case on a confidential and
“need-to-know” basis and only in connection with the Transactions.

Each Commitment Party will use all confidential information provided to it by or
on behalf of you hereunder solely for the purpose of providing the services
which are the subject of this Commitment Letter or other services agreed in
writing and shall treat confidentially all such information; provided that
nothing herein shall prevent a Commitment Party from disclosing any such
information (i) pursuant to the order of any court or administrative agency or
otherwise as required by applicable law or regulation or as requested by a
governmental authority (in which case such Commitment Party, to the extent
permitted by law, rule or regulation, agrees to inform you reasonably promptly
thereof), (ii) upon the request or demand of any regulatory authority (including
any self-regulatory authority) having jurisdiction over such Commitment Party or
any of its affiliates (in which case such Commitment Party agrees to inform you
promptly thereof prior to such disclosure, unless such Commitment Party is
prohibited by applicable law from so informing you, or except in connection with
any request as part of a regulatory examination), (iii) to the extent that such
information becomes publicly available other than by reason of a breach of this
paragraph, (iv) to the extent that such information is received by such
Commitment Party from a third party that is not to such Commitment Party’s
knowledge subject to confidentiality obligations to you, (v) to the extent that
such information is independently developed by such Commitment Party or any of
its affiliates, (vi) to such Commitment Party’s affiliates and its partners,
officers, directors, employees, legal counsel, advisors, independent auditors
and other experts, agents or representatives who are informed of the
confidential nature of such information, (vii) to prospective Lenders,
participants or assignees or any potential counterparty (or its advisors) to any
swap or derivative transaction relating to the Borrower or any of its
subsidiaries or any of their respective obligations, in each case who agree to
be bound by the terms of this paragraph (or language substantially similar to
this paragraph), (viii) for purposes of establishing a “due diligence” defense;
(ix) to ratings agencies; (x) to any other party hereto; (xi) in connection with
the exercise of any remedies hereunder or under any other Financing
Documentation or any action or proceeding relating to this Commitment Letter or
the Fee Letter or any other Financing Documentation or the enforcement of rights
hereunder or thereunder; or (xii) with your consent. Each Commitment Party’s
obligations under this paragraph shall automatically terminate and be superseded
by the confidentiality provisions in Financing Documentation upon the execution
and delivery thereof and in any event shall terminate one year from the date
hereof.

 

-9-



--------------------------------------------------------------------------------

Other Services.

You acknowledge and agree that we and/or our affiliates may be requested to
provide additional services with respect to Borrower, the Acquired Business
and/or their respective affiliates or other matters contemplated hereby. Any
such services will be set out in and governed by a separate agreement(s)
(containing terms relating, without limitation, to services, fees and
indemnification) in form and substance satisfactory to the parties thereto.
Nothing in this Commitment Letter is intended to obligate or commit us or any of
our affiliates to provide any services other than as set out herein.

No Fiduciary Relationship.

You hereby acknowledge that we are acting solely as agents, lenders, bookrunners
or arrangers, as applicable, in connection with the Facilities. You further
acknowledge that we are acting pursuant to a contractual relationship created by
this Commitment Letter that was entered into on an arm’s length basis and in no
event do the parties intend that any of us act or be responsible as a fiduciary
to you or any of your subsidiaries, your stockholders or creditors or any other
person in connection with any activity that we may undertake or have undertaken
in furtherance of the Facilities, either before or after the date hereof. We
hereby expressly disclaim any fiduciary or similar obligations to any such
person, either in connection with the Facilities or this Commitment Letter or
any matters leading up to either, and you hereby confirm your understanding and
agreement to that effect. Each of you and we agree that you and we are each
responsible for making our own independent judgments with respect to the
Facilities, and that any opinions or views expressed by us to you regarding the
Transactions, including but not limited to any opinions or views with respect to
the price or market for your or your subsidiaries’ debt, do not constitute
advice or recommendations to you or any of your subsidiaries. You, on behalf of
yourself and your subsidiaries, hereby waive and release, to the fullest extent
permitted by law, any claims that you or any of your subsidiaries may have
against us with respect to any breach or alleged breach of any fiduciary or
similar duty in connection with the Transactions or any matters leading up to
the execution of this Commitment Letter or the Financing Documentation.

Governing Law, Etc.

This Commitment Letter and the commitment of the Lenders shall not be assignable
by you without the prior written consent of us and the Lenders, and any
purported assignment without such consent shall be void. We reserve the right to
employ the services of our affiliates in providing services contemplated by this
Commitment Letter and to allocate, in whole or in part, to our affiliates
certain fees payable to us in such manner as we and our affiliates may agree in
our sole discretion. You also agree that each Initial Lender may at any time and
from time to time assign all or any portion of its respective commitments
hereunder to one or more of its respective affiliates; provided the Initial
Lenders will not be relieved of all or any portion of their commitments
hereunder prior to the Closing Date unless agreed in writing by you. The rights
of each of the Lead Arrangers in their capacity as such shall be retained
exclusively by such Lead Arranger or its affiliates. Such rights may not be,
directly or indirectly, encumbered or assigned in any manner to any other person
(other than its affiliates) without the consent of each other Lead Arranger. You
further acknowledge that we may share with any of our affiliates, and such
affiliates may share with us, any information related to Borrower, the Acquired
Business, or any of your or its respective subsidiaries or affiliates
(including, without limitation, information relating to creditworthiness) and
the Transactions. We agree to treat, and cause any such affiliate to treat, all
non-public information provided to us by you as confidential information in
accordance with the section entitled “Confidentiality” above.

 

-10-



--------------------------------------------------------------------------------

This Commitment Letter and the Fee Letter constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. No party has been authorized by any Commitment Party to make any
oral or written statements or agreements that are inconsistent with this
Commitment Letter and the Fee Letter. This Commitment Letter may not be amended
or any provision hereof waived or modified except by an instrument in writing
signed by us and you. This Commitment Letter may be executed in any number of
counterparts, each of which shall be an original and all of which, when taken
together, shall constitute one agreement. Delivery of an executed counterpart of
a signature page of this Commitment Letter by facsimile transmission or other
electronic transmission (i.e., a “pdf” or “tif”) shall be effective as delivery
of a manually executed counterpart of this Commitment Letter. Headings are for
convenience of reference only and shall not affect the construction of, or be
taken into consideration when interpreting, this Commitment Letter. This
Commitment Letter is intended to be for the benefit of the parties hereto and is
not intended to confer any benefits upon, or create any rights in favor of, and
may not be relied on by, any persons other than the parties hereto, the Lenders
and, with respect to the indemnification provided under the heading “Indemnity
and Expenses,” each Indemnified Person.

This Commitment Letter shall be governed by, and construed in accordance with,
the laws of the State of New York without regard to principles of conflicts of
law to the extent that the application of the laws of another jurisdiction will
be required thereby. Any right to trial by jury with respect to any claim or
action arising out of this Commitment Letter is hereby waived. You hereby submit
to the exclusive jurisdiction of the federal and New York State courts located
in The City of New York (and appellate courts thereof) in connection with any
dispute related to this Commitment Letter, the Fee Letter or any of the matters
contemplated hereby or thereby, and agree that service of any process, summons,
notice or document by registered mail addressed to you shall be effective
service of process against you for any suit, action or proceeding relating to
any such dispute. You irrevocably and unconditionally waive any objection to the
laying of such venue of any such suit, action or proceeding brought in any such
court and any claim that any such suit, action or proceeding has been brought in
an inconvenient forum. Each of the parties hereto agrees that a final judgment
in any such suit, action or proceeding may be enforced in any other jurisdiction
by suit on the judgment or in any other manner provided by law.

Patriot Act.

We hereby notify you that pursuant to the requirements of the USA Patriot Act,
Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the “Patriot
Act”), we and the other Lenders may be required to obtain, verify and record
information that identifies Borrower and the Acquired Business, which
information includes the name, address and tax identification number and other
information regarding them that will allow us or such Lender to identify them in
accordance with the Patriot Act. This notice is given in accordance with the
requirements of the Patriot Act and is effective as to us and the Lenders.

Please indicate your acceptance of the terms of this Commitment Letter and the
Fee Letter by returning to us executed counterparts of this Commitment Letter
and the Fee Letter prior to 2:00 a.m., Los Angeles time, on April 4, 2011 (the
“Deadline”). This Commitment Letter and the commitments of the Lenders hereunder
and the agreement of the Lead Arrangers to provide the services described herein
are also conditioned upon your acceptance of this Commitment Letter and the Fee
Letter, and our receipt of executed counterparts hereof and thereof prior to the
Deadline. Upon the earliest to occur of (A) the execution and delivery of the
Financing Documentation by all of the parties thereto, (B) September 30, 2011,
if the Financing Documentation shall not have been executed and delivered by all
such parties, and the initial borrowings thereunder shall not have occurred,
prior to that date and (C) if

 

-11-



--------------------------------------------------------------------------------

earlier than the date set forth in clause (B), the date of termination of the
Acquisition Agreement, the commitments of the Lenders hereunder and the
agreement of the Lead Arrangers to provide the services described herein shall
automatically terminate unless the Lenders and the Lead Arrangers shall, in
their discretion, agree to an extension. The compensation, expense
reimbursement, confidentiality, indemnification and governing law and forum
provisions in this Commitment Letter and the Fee Letter shall survive
termination of any or all of the commitments of the Lenders hereunder. The
provisions under the headings “Syndication” and “Clear Market” above shall
survive the execution and delivery of the Financing Documentation.

[Signature Page Follows]

 

-12-



--------------------------------------------------------------------------------

We are pleased to have been given the opportunity to assist you in connection
with the financing for the Transactions.

 

Very truly yours, UBS LOAN FINANCE LLC By:  

/s/ Kevin T. Plaff

Name:  

Kevin T. Plaff

Title:  

Executive Director

By:  

/s/ Kristine Shryock

Name:  

Director and Counsel

Title:  

Region Americas Legal

UBS SECURITIES LLC By:  

/s/ Kevin T. Plaff

Name:  

Kevin T. Plaff

Title:  

Executive Director

By:  

/s/ Kristine Shryock

Name:  

Director and Counsel

Title:  

Region Americas Legal

Bank and Bridge Facilities Commitment Letter



--------------------------------------------------------------------------------

CREDIT SUISSE SECURITIES (USA) LLC By:  

/s/ SoVonna Day-Goins

Name:  

SoVonna Day-Goins

Title:  

Managing Director

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH By:  

/s/ Judith E. Smith

Name:  

Judith E. Smith

Title:  

Managing Director

By:  

/s/ Sanja Gazahi

Name:  

Sanja Gazahi

Title:  

Associate

Bank and Bridge Facilities Commitment Letter



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first written above:

 

DUCOMMUN INCORPORATED By:  

/s/ Anthony J. Reardon

Name:  

Anthony J. Reardon

Title:  

President and Chief Executive Officer

Bank and Bridge Facilities Commitment Letter



--------------------------------------------------------------------------------

ANNEX I

BANK FACILITIES

SUMMARY OF PRINCIPAL TERMS AND CONDITIONS1

 

Borrower:    Ducommun Incorporated, a Delaware corporation (“Borrower”).
Borrower will own all of the equity interests of the Acquired Business on the
Closing Date.

Joint Lead Arrangers and Joint

Bookrunners:

   UBS Securities LLC (“UBSS”) and Credit Suisse Securities (USA) LLC (“CS
Securities”, and together with UBSS, the “Lead Arrangers”). Lenders:    A
syndicate of banks, financial institutions and other entities, including UBS
Loan Finance LLC (“UBS”) and Credit Suisse AG, acting through such of its
affiliates or branches as it deems appropriate (“CS”), arranged by the Lead
Arrangers (collectively, the “Lenders”).

Administrative Agent, Collateral

Agent and Issuing Bank:

   UBS AG, Stamford Branch. Swingline Lender:    UBS Loan Finance LLC. Type and
Amount of Facilities:    Term Loan Facility:    A term loan facility (the “Term
Loan Facility”) in an aggregate principal amount of $190.0 million, as such
amount may be reduced as a result of the consummation of a Qualified Equity
Offering.    Revolving Credit Facility:    A revolving credit facility (the
“Revolving Credit Facility”) in an aggregate principal amount of up to $40.0
million.    The Term Loan Facility and the Revolving Credit Facility are herein
referred to collectively as the “Bank Facilities.” Purpose:    Proceeds of the
Term Loan Facility (and, if any, of a Qualified Equity Offering) and not more
than an amount to be mutually agreed of the Revolving Credit Facility will be
used on the

 

 

1

All capitalized terms used but not defined herein shall have the meanings
provided in the Commitment Letter to which this summary is attached.



--------------------------------------------------------------------------------

   Closing Date to finance a portion of the Acquisition consideration and the
Refinancing and to pay fees, commissions and expenses in connection therewith.
Following the Closing Date, the Revolving Credit Facility will also be used by
Borrower and its subsidiaries for working capital and general corporate
purposes. Maturity Dates:    Term Loan Facility: 6 years from the Closing Date.
   Revolving Credit Facility: 5 years from the Closing Date. Availability:   
Term Loan Facility: Upon satisfaction or waiver of the conditions precedent to
drawing specified herein, a single drawing may be made on the Closing Date of
the full amount of the Term Loan Facility.    Revolving Credit Facility: Upon
satisfaction or waiver of conditions precedent to drawing specified herein,
borrowings may be made at any time on or after the Closing Date to but excluding
the business day preceding the maturity date of the Revolving Credit Facility.
No more than an amount to be agreed of the Revolving Credit Facility may be
drawn as of the Closing Date. Letters of Credit:    Not more than an amount to
be agreed of the Revolving Credit Facility will be available for letters of
credit, on terms and conditions to be set forth in the Bank Documentation. Each
letter of credit shall expire not later than the earlier of (i) 12 months after
its date of issuance and (ii) five business days prior to the maturity date of
the Revolving Credit Facility (the “Letter of Credit Expiration Date”); provided
that, subject to the terms of the Bank Documentation, a letter of credit may
provide that it shall automatically renew for additional periods but in any
event not beyond the Letter of Credit Expiration Date.    Subject to the terms
of the Bank Documentation, drawings under any letter of credit shall be
reimbursed by Borrower on the same business day. To the extent that Borrower
does not so reimburse the Issuing Bank, the Lenders under the Revolving Credit
Facility shall be irrevocably obligated to reimburse the Issuing Bank pro rata
based upon their respective Revolving Credit Facility commitments.    The
issuance of all letters of credit shall be subject to the customary procedures
of the Issuing Bank. Swingline Facility:    An amount to be agreed of the
Revolving Credit Facility will be available for swingline borrowings, on terms
and conditions to be set forth in the Bank Documentation.

 

I-2



--------------------------------------------------------------------------------

   Except for purposes of calculating the commitment fee described below, any
swingline borrowings will reduce availability under the Revolving Credit
Facility on a dollar-for-dollar basis. Amortization:    Term Loan Facility: The
Term Loan Facility will amortize in equal quarterly installments in annual
amounts equal to 1.0% of the original principal amount of the Term Loan
Facility, with the balance payable on the maturity date.    Revolving Credit
Facility:            None. Interest:    At Borrower’s option, loans will bear
interest based on the Base Rate or, after the Closing Date, LIBOR (unless the
Initial Bank Lenders otherwise agree that the loans initially funded on the
Closing Date may bear interest at LIBOR), as described below (except that all
swingline borrowings will accrue interest based on the Base Rate):    A. Base
Rate Option    Interest will be at the Base Rate plus the applicable Interest
Margin, calculated on the basis of the actual number of days elapsed in a year
of 365 days and payable quarterly in arrears. The Base Rate is defined, for any
day, a fluctuating rate per annum equal to the highest of (i) the Federal Funds
Rate, as published by the Federal Reserve Bank of New York, plus 1/2 of 1%, (ii)
the prime commercial lending rate of UBS AG, as established from time to time at
its Stamford Branch and (iii) LIBOR for an interest period of one-month
beginning on such day plus 1%; provided that the Base Rate shall be deemed to be
not less than 2.25% per annum.    Base Rate borrowings will be in minimum
amounts to be agreed upon and (other than swingline borrowings) will require one
business day’s prior notice.    B. LIBOR Option    Interest will be determined
for periods to be selected by Borrower (“Interest Periods”) of one, two, three
or six months (or nine or twelve months if agreed to by all relevant Lenders)
and will be at an annual rate equal to the London Interbank Offered Rate
(“LIBOR”) for the corresponding deposits of U.S. dollars, plus the applicable
Interest Margin; provided that (i) prior to the completion of syndication of the
Facilities (as determined by UBS and notified to Borrower), the interest period
shall be one month and (ii) LIBOR shall be deemed to be not less than 1.25% per
annum. LIBOR will be determined by the Administrative Agent at the start of each
Interest Period and will be fixed

 

I-3



--------------------------------------------------------------------------------

   through such period. Interest will be paid at the end of each Interest Period
or, in the case of Interest Periods longer than three months, quarterly, and
will be calculated on the basis of the actual number of days elapsed in a year
of 360 days. LIBOR will be adjusted for maximum statutory reserve requirements
(if any).    LIBOR borrowings will require three business days’ prior notice and
will be in minimum amounts to be agreed upon. Default Interest and Fees:    Upon
the occurrence and during the continuance of an event of default (after the
election of the Administrative Agent or the Required Lenders) or a payment
default or bankruptcy default, interest will accrue (i) in the case of principal
on any loan, at a rate of 2.0% per annum plus the rate otherwise applicable to
such loan and (ii) in the case of any other outstanding amount, at a rate of
2.0% per annum plus the non-default interest rate then applicable to Base Rate
loans under the Revolving Credit Facility, and will be payable on demand.
Interest Margins:    The applicable Interest Margin will be the basis points set
forth in the following table:

 

     Base Rate
Loans     LIBOR
Loans  

Term Loan Facility

     2.25 %      3.25 % 

Revolving Credit Facility

     2.25 %      3.25 % 

 

   If (a) the public corporate credit/family rating of Borrower as of the
Closing Date is (i) less than B1 (stable or positive outlook) by Moody’s or (ii)
less than B+ (stable or positive outlook) by S&P or (b) public corporate
credit/family ratings have not been obtained from both Moody’s and S&P on or
prior to the Closing Date, each of the Interest Margins in the table above shall
be increased by 25 basis points. Commitment Fee:    A Commitment Fee shall
accrue on the unused amounts of the commitments under the Revolving Credit
Facility. Such Commitment Fee will be 0.75% per annum. Accrued Commitment Fees
shall accrue from the Closing Date and will be payable quarterly in arrears
(calculated on a 360-day basis) and on the date of termination of commitments.
Letter of Credit Fees:    Borrower will pay (i) the Issuing Bank a fronting fee
equal to 12.5 basis points per annum and (ii) the Lenders under the Revolving
Credit Facility letter of credit participation fees equal to the Interest Margin
for LIBOR Loans under the Revolving

 

I-4



--------------------------------------------------------------------------------

   Credit Facility, in each case, on the undrawn amount of all outstanding
letters of credit. In addition, Borrower will pay the Issuing Bank customary
issuance, amendment and other fees. Mandatory Prepayments:    The Term Loan
Facility shall be prepaid in an amount equal to (a) 100% of the net proceeds
received from the sale or other disposition of all or any part of the assets of
Borrower or any of its subsidiaries after the Closing Date other than
dispositions of inventory in the ordinary course of business and other than
amounts reinvested in assets to be used in Borrower’s business within 12 months
of such disposition and subject to other exceptions to be agreed, (b) 100% of
the net proceeds received by Borrower or any of its subsidiaries from the
issuance of debt or preferred stock after the Closing Date, other than the Notes
or other Qualifying Subordinated Debt (to be defined in the Bank Documentation)
which refinances borrowings under the Bridge Facility and other exceptions to be
agreed, (c) 100% of all casualty and condemnation proceeds received by Borrower
or any of its subsidiaries, subject to reinvestment rights to be agreed and (d)
50% of excess cash flow of Borrower and its subsidiaries (to be defined in a
manner to be agreed), subject to stepdowns to 25% and 0% based upon leverage
ratios to be agreed; provided that any voluntary prepayments of loans (including
loans under the Revolving Credit Facility to the extent accompanied by permanent
reductions of the commitments thereunder) made with internally generated cash
flow shall be credited against excess cash flow prepayment obligations on a
dollar-for-dollar basis. Optional Prepayments:    Permitted in whole or in part,
with prior notice but without premium or penalty (except LIBOR breakage costs
and except as set forth below) and including accrued and unpaid interest,
subject to limitations as to minimum amounts of prepayments. Prepayment Premium:
   In the event that, within one year of the Closing Date, (a) the Term Loan
Facility is refinanced with the proceeds of indebtedness with a lower applicable
margin or yield than that applicable to the Term Loan Facility or (b) the Term
Loan Facility is repriced with a lower applicable margin or yield than that
applicable to the Term Loan Facility through an amendment, and a lender under
the Term Loan Facility does not approve of such amendment and its term loans are
mandatorily assigned to a lender that does approve of such amendment, then any
of the foregoing refinancings or assignments shall be made at 101% of the
principal amount so refinanced or assigned. Application of Prepayments:   
Prepayments will be applied to scheduled amortization payments (i) in the case
of optional prepayments, as directed by Borrower and (ii) in the case of
mandatory prepayments, on a pro rata basis

 

I-5



--------------------------------------------------------------------------------

   (inclusive of the payment due upon maturity of the Term Loan Facility).
Guarantees:    The Bank Facilities will be fully and unconditionally guaranteed
on a joint and several basis by all of the existing and future direct and
indirect wholly-owned domestic subsidiaries of Borrower (collectively, the
“Guarantors”). Borrower hereby agrees that prior to the Closing Date it shall
not issue, sell, dispose of or otherwise distribute any equity interests of any
of its direct or indirect domestic subsidiaries (including, without limitation,
Merger Subsidiary (as defined in the Acquisition Agreement)) to the extent that
any such issuance, sale, disposition or distribution would adversely affect the
providing of a guarantee of the Bank Facilities or a grant of security therefor
by any such subsidiary. Security:    The Bank Facilities and any hedging or cash
management obligations to which a Lender or an affiliate of a Lender is a
counterparty will be secured by perfected first priority pledges of all of the
equity interests in each of Borrower’s direct and indirect domestic subsidiaries
(other than domestic subsidiaries that are direct or indirect subsidiaries of
foreign subsidiaries) and of 65% of the equity interests in each of Borrower’s
direct foreign subsidiaries, and perfected first priority security interests in
and mortgages on all tangible and intangible assets (including, without
limitation, accounts receivable, inventory, equipment, general intangibles,
intercompany notes, insurance policies, investment property, intellectual
property, material owned real property, material leased real property (subject
to the Borrower’s inability to provide material leased real property as
collateral after its use of commercially reasonable efforts to do so), deposit
accounts and proceeds of the foregoing) of Borrower and the Guarantors, wherever
located, now or hereafter owned, subject to the last sentence of this paragraph.
All the above-described pledges, security interests and mortgages shall be
created on terms, and pursuant to documentation, reasonably satisfactory to the
Administrative Agent, and none of the collateral shall be subject to any other
pledges, security interests or mortgages, subject to exceptions to be agreed
upon. Assets will be excluded from the collateral in circumstances to be agreed
and in circumstances where the Administrative Agent reasonably determines in
writing that the cost of obtaining a security interest in such assets is
excessive in relation to the value afforded thereby. Incremental Facilities:   
The Bank Documentation will permit Borrower to add one or more incremental term
loan facilities to the Bank Facilities (each, an “Incremental Term Facility”)
and/or increase commitments under the Revolving Credit Facility (any such
increase, an “Incremental Revolving Facility”; the Incremental Term Facilities
and the Incremental Revolving Facilities are collectively referred

 

I-6



--------------------------------------------------------------------------------

   to as “Incremental Facilities”) in an aggregate amount of up to $75.0
million; provided that (i) no Lender will be required to participate in any such
Incremental Facility, (ii) no event of default or default exists or would exist
after giving effect thereto, (iii) all financial covenants would be satisfied on
a pro forma basis on the date of incurrence (or, in the case of any Incremental
Revolving Facility, assuming that the Revolving Credit Facility and such
Incremental Revolving Facility were fully drawn as of the date such Incremental
Revolving Facility was established) and for the most recent determination
period, after giving effect to such Incremental Facility and other customary and
appropriate pro forma adjustment events, including any acquisitions or
dispositions or repayment of indebtedness after the beginning of the relevant
determination period but prior to or simultaneous with the borrowing under such
Incremental Facility, (iv) the maturity date of any such Incremental Term
Facility shall be no earlier than the maturity date of the Term Loan Facility,
(v) the weighted average life to maturity of any Incremental Term Facility shall
be no shorter than the weighted average life to maturity of the Term Loan
Facility, (vi) the interest margins for the Incremental Term Facility shall be
determined by Borrower and the Lenders of the Incremental Term Facility;
provided that in the event that the interest margins for any Incremental Term
Facility are greater than the Interest Margins for the Term Loan Facility by
more than 50 basis points, then the Interest Margins for the Term Loan Facility
shall be increased to the extent necessary so that the interest margins for the
Term Loan Facility are equal to the Interest Margins for the Incremental Term
Facility, less 50 basis points; provided, further, that in determining the
Interest Margins applicable to the Term Loan Facility and the Incremental Term
Facility, (x) original issue discount (“OID”) or upfront fees (which shall be
deemed to constitute like amounts of OID) payable by Borrower to the Lenders of
the Term Loan Facility or the Incremental Term Facility in the primary
syndication thereof shall be included (with OID being equated to interest based
on an assumed four-year life to maturity), (y) the effect of any “LIBOR floors”
or “Base Rate floors” shall be included and (z) customary arrangement or
commitment fees payable to the Lead Arrangers (or their affiliates) in
connection with the Term Loan Facility or to one or more arrangers (or their
affiliates) of the Incremental Term Facility shall be excluded and (vii) any
Incremental Revolving Facility shall be on terms and pursuant to documentation
applicable to the Revolving Credit Facility and any Incremental Term Facility
shall be on terms and pursuant to documentation to be determined, provided that,
to the extent such terms and documentation are not consistent with the Term
Facility (except to the extent permitted by clause (iv) or (vi) above), they
shall be reasonably satisfactory to the Administrative Agent.

 

I-7



--------------------------------------------------------------------------------

Conditions to Initial Borrowings:    Conditions precedent to initial borrowings
under the Bank Facilities will be limited to those set forth in the Commitment
Letter and in Annex III to the Commitment Letter and the accuracy in all
material respects (unless the relevant representation is already qualified by
materiality, in which case such representation must be true in all respects) of
the Acquisition Agreement Representations and the Specified Representations.
Conditions to Each Borrowing:    Conditions precedent to each borrowing or
issuance under the Bank Facilities will be limited to (1) the absence of any
continuing default or event of default (other than with respect to the
borrowings on the Closing Date only), (2) subject, in the case of borrowings on
the Closing Date only, to the limitations set forth in the penultimate sentence
under “Conditions” in the Commitment Letter, the accuracy in all material
respects of all representations and warranties (unless such representation is
already qualified by materiality, in which case such representation must be true
in all respects), (3) receipt of a customary borrowing notice or letter of
credit request, as applicable, and (4) there being no legal bar to the lenders
making the loan or the issuance. Representations and Warranties:   

Representations and warranties will apply to Borrower and its subsidiaries, will
be subject to materiality levels and/or exceptions to be negotiated and
reflected in the Bank Documentation, and are limited to the following:

 

Accuracy and completeness of financial statements (including pro forma financial
statements); absence of undisclosed liabilities; no material adverse change;
corporate existence; compliance with law; corporate power and authority;
enforceability of the Bank Documentation; no conflict with law or material
contractual obligations; governmental authorization; no material litigation; no
default; ownership of property; liens; intellectual property; taxes; Federal
Reserve regulations; ERISA; Investment Company Act; Foreign Corrupt Practices
Act; export control matters; equity interests and subsidiaries; environmental
matters; solvency; accuracy and completeness of disclosure; Patriot Act and
anti-terrorism law compliance; creation and perfection of security interests;
labor matters; use of proceeds; insurance; and delivery of documents in
connection with the Acquisition.

Affirmative Covenants:   

Affirmative covenants will apply to Borrower and its subsidiaries, will be
subject to thresholds and/or exceptions to be negotiated and reflected in the
Bank Documentation and will be limited to the following:

 

Delivery of financial statements and reports (including annual reports,
quarterly financial reports, quarterly reports relating to project backlog,
financial officer’s certificates, public reports,

 

I-8



--------------------------------------------------------------------------------

   management letters, budgets and documents and other information reasonably
requested by the Administrative Agent); delivery of notices of default,
litigation and other material events; payment of obligations and taxes;
continuation of business and maintenance of existence, properties and material
rights and privileges; compliance with all applicable laws and regulations
(including, without limitation, environmental matters, taxation, FCPA, export
control regulations and ERISA); maintenance of property and insurance;
maintenance of books and records; right of the Lenders to inspect property and
books and records; agreement to hold annual meetings of Lenders; use of
proceeds; further assurances (including, without limitation, with respect to
security interests in after acquired-property and addition of subsidiaries as
guarantors); information regarding collateral; commercially reasonable efforts
to maintain public corporate credit/family ratings of Borrower and ratings of
the Facilities from Moody’s and S&P (but not to maintain a specific rating); and
agreement to establish an interest rate protection program and/or have fixed
rate financing on a percentage to be determined of the aggregate funded
indebtedness of Borrower and its subsidiaries, but in any event, which
percentage shall not exceed 50% of such aggregate funded indebtedness. Negative
Covenants:    Negative covenants will apply to Borrower and its subsidiaries and
will be subject to thresholds and/or exceptions to be negotiated and reflected
in the Bank Documentation and will be limited to the following:    1.   
Limitation on dispositions of assets and changes of business and ownership;
provided that the Borrower shall be permitted to sell its receivables pursuant
to non-recourse forward receivables sales programs on terms and conditions to be
mutually agreed.    2.    Limitation on mergers and acquisitions.    3.   
Limitations on dividends, stock repurchases and redemptions and other restricted
payments.    4.    Limitation on indebtedness (including guarantees and other
contingent obligations and including the requirement to subordinate intercompany
indebtedness on terms reasonably satisfactory to the Lead Arrangers) and
preferred stock and prepayment, amendment and redemption thereof.    5.   
Limitation on loans, investments and advances.    6.    Limitation on liens and
further negative pledges.

 

I-9



--------------------------------------------------------------------------------

   7.    Limitation on transactions with affiliates.    8.    Limitation on sale
and leaseback transactions.    9.    Limitation on capital expenditures.    10.
   Limitation on restrictions affecting subsidiaries.    11.    No modification
or waiver of charter documents of Borrower and its subsidiaries and instruments
governing subordinated indebtedness in any manner materially adverse to the
Lenders without the consent of the Required Lenders.    12.    No change to
fiscal year.    13.    Limitation on issuance or sale of (i) Disqualified
Capital Stock (to be defined) and (ii) equity of subsidiaries to third parties.
   14.    Limitation on creation of subsidiaries that will not be Guarantors.   
15.    Limitations to ensure compliance with anti-terrorism laws. Financial
Covenants:    A maximum total leverage ratio covenant will apply to Borrower and
its consolidated subsidiaries and will apply solely to the Revolving Credit
Facility.    The foregoing covenant will be tested only if, at any time during
the relevant fiscal quarter, (i) (a) the sum of any amounts outstanding under
the Revolving Credit Facility (including swingline borrowings) plus (b) the
amount drawn under any Letters of Credit exceeds $1,000,000; or (ii) the
aggregate amount of outstanding Letters of Credit exceeds $5,000,000. Events of
Default:    Events of default will be subject to materiality levels, default
triggers, cure periods and/or exceptions to be negotiated and reflected in the
Bank Documentation and will be limited to the following: nonpayment, breach of
representations and covenants, cross-defaults, loss of lien on collateral,
invalidity of guarantees, bankruptcy and insolvency events, ERISA events,
judgments and change of control (to be defined). A breach of a financial
covenant shall only constitute an Event of Default under the Revolving Credit
Facility, and not an Event of Default under the Term Loan Facility, until the
earlier of (x) the date that is 45 days after the date such Event of Default
occurred and is continuing with respect to the Revolving Credit Facility and (y)
the date on which the Administrative Agent or the Lenders under the Revolving

 

I-10



--------------------------------------------------------------------------------

   Credit Facility have accelerated the Revolving Credit Facility or have
commenced the exercise of remedies with respect to the Revolving Credit Facility
(such period referred to herein as the “Standstill”). Assignments and
Participations:    Each Lender may assign all or, subject to minimum amounts to
be agreed, a portion of its loans and commitments under one or more of the Bank
Facilities. Assignments will require payment of an administrative fee to the
Administrative Agent and the consents of the Administrative Agent and Borrower,
which consents shall not be unreasonably withheld; provided that no consent of
Borrower shall be required (i) for an assignment to an existing Lender or an
affiliate of an existing Lender, (ii) during an event of default or (iii) prior
to the completion of the primary syndication of the Bank Facilities (as
determined by the Lead Arrangers) (it being understood and agreed that as per
the terms of the Commitment Letter, the Lenders will not syndicate the Bank
Facilities to Disqualified Parties); and provided further that the Borrower
shall be deemed to have consented to any assignment in respect of the Bank
Facilities if it has not objected thereto within five business days after
written notice thereof. In addition, each Lender may sell participations in all
or a portion of its loans and commitments under one or more of the Bank
Facilities; provided that no purchaser of a participation shall have the right
to exercise or to cause the selling Lender to exercise voting rights in respect
of the Bank Facilities (except as to certain basic issues).    Term loans issued
pursuant to the Term Loan Facility may be purchased and assigned on a non-pro
rata basis through Dutch auction or similar procedures to be agreed that are
offered to all Lenders on a pro rata basis in accordance with procedures to be
agreed (the “Debt Buyback”) and subject to restrictions and other customary
limitations to be agreed so long as (i) no default or event of default has
occurred and is continuing, (ii) the loans purchased are immediately cancelled,
(iii) no proceeds from loans under the Revolving Loan Facility shall be used to
fund such purchases and assignments, (iv) at the time of and after giving effect
to such purchase and assignment, availability under the Revolving Loan Facility
plus unrestricted cash and cash equivalents at the Borrower and the Guarantors
shall not be less than an amount to be agreed, and (v) no other material
benefits in connection with the Facilities Documents are received (other than
the non-pro rata loan repayment). Expenses and Indemnification:    All
reasonable and documented out-of-pocket expenses (including but not limited to
reasonable legal fees and expenses of the counsel to the Commitment Parties
identified in this Term Sheet and of a single local counsel to the Commitment
Parties in each

 

I-11



--------------------------------------------------------------------------------

   jurisdiction determined to be reasonably necessary or advisable by the
Commitment Parties) and expenses incurred in connection with due diligence and
travel, courier, reproduction, printing and delivery expenses) of the Commitment
Parties, the Administrative Agent, the Collateral Agent and the Issuing Bank
associated with the syndication of the Bank Facilities and with the preparation,
execution and delivery, administration, amendment, waiver or modification
(including proposed amendments, waivers or modifications) of the documentation
contemplated hereby are to be paid by Borrower. In addition, all documented
out-of-pocket expenses (including but not limited to reasonable legal fees and
expenses) of the Lenders and the Administrative Agent for workout proceedings,
enforcement costs and documentary taxes associated with the Bank Facilities are
to be paid by Borrower.    Borrower will indemnify the Lenders, the Commitment
Parties, the Administrative Agent, the Collateral Agent and the Issuing Bank and
their respective affiliates, and hold them harmless from and against all
reasonable and documented out-of-pocket expenses (including but not limited to
reasonable legal fees and expenses of one counsel for all indemnified persons
taken as a whole and a single local counsel for all indemnified persons taken as
a whole in each relevant jurisdiction and, solely in the case of a conflict of
interest, one additional counsel in each relevant jurisdiction to each group of
affected indemnified persons similarly situated) and liabilities arising out of
or relating to the Transactions and any actual or proposed use of the proceeds
of any loans made under the Bank Facilities; provided, however, that no such
person will be indemnified for costs, expenses or liabilities to the extent
determined by a final, non-appealable judgment of a court of competent
jurisdiction to have been incurred solely by reason of the gross negligence or
willful misconduct of such person or such person’s controlled affiliates,
officers and directors.

Yield Protection, Taxes and

Other Deductions:

  

The Bank Documentation will contain yield protection provisions, customary for
facilities of this nature, protecting the Lenders in the event of unavailability
of LIBOR, breakage losses, reserve and capital adequacy requirements.

 

All payments are to be free and clear of any present or future taxes,
withholdings or other deductions whatsoever (other than income taxes in the
jurisdiction of the Lender’s applicable lending office and other exceptions set
forth in the Bank Documentation). The Lenders will use commercially reasonable
efforts to minimize to the extent possible any applicable taxes and Borrower
will indemnify the Lenders and the Administrative Agent

 

I-12



--------------------------------------------------------------------------------

   for such taxes paid by the Lenders and the Administrative Agent, as the case
may be. Required Lenders:    Lenders holding at least a majority of total loans
and commitments under the Bank Facilities (“Required Lenders”), with certain
amendments requiring the consent of Lenders holding a greater percentage (or
all) of the total loans and commitments under the Bank Facilities; provided
however that amendments, modifications, terminations or waivers of the financial
covenants (other than changes to the definitions related thereto and other than
changes to the Standstill, each of which shall require the affirmative vote of
the Required Lenders) shall only require the consent of lenders holding at least
a majority of total loans and commitments under the Revolving Credit Facility.
Governing Law and Forum:    The laws of the State of New York, except as to real
estate and certain other collateral documents required to be governed by local
law. Each party to the Bank Documentation will waive the right to trial by jury
and will consent to the exclusive jurisdiction of the state and federal courts
located in The City of New York. Counsel to the Commitment Parties, the
Administrative Agent, the Issuing Bank and the Collateral Agent:    Latham &
Watkins LLP.

 

I-13



--------------------------------------------------------------------------------

ANNEX II

BRIDGE FACILITY

SUMMARY OF PRINCIPAL TERMS AND CONDITIONS1

 

Borrower:    Ducommun Incorporated, a Delaware corporation (“Borrower”).
Borrower will own all of the equity interests of the Acquired Business on the
Closing Date.

Joint Lead Arrangers and Joint

Bookrunners:

   Credit Suisse Securities (USA) LLC (“CS Securities”) and UBS Securities LLC
(“UBSS” and, and together with CS Securities, the “Lead Arrangers”). Lenders:   
A syndicate of banks, financial institutions and other entities, including
Credit Suisse AG, acting through such of its affiliates or branches as it deems
appropriate (“CS”) and UBS Loan Finance LLC (“UBS”), arranged by the Lead
Arrangers. Administrative Agent:    CS (in such capacity, the “Administrative
Agent”). Type and Amount of Bridge Facility:    $200.0 million senior unsecured
bridge loan facility (the “Bridge Facility”). Purpose:    Proceeds of borrowings
under the Bridge Facility (the “Initial Loans”) will be used to finance a
portion of the Acquisition and the Refinancing and to pay fees, commissions and
expenses in connection therewith. Conversion into Extended Term Loans:    If any
Initial Loan has not been repaid in full on or prior to the first anniversary of
the Closing Date (the “Rollover Date”), whether or not an Accelerated Rollover
Event (as defined in the Fee Letter) has occurred, subject to payment of the
Conversion Fee (as defined in the Fee Letter) and unless Borrower or any
significant subsidiary thereof is subject to a bankruptcy or other insolvency
proceeding, the Initial Loans shall automatically be converted into term loans
(each, an “Extended Term Loan” and, together with the Initial Loans, the
“Loans”) maturing on the 7th anniversary of the Closing Date (the “Final
Maturity Date”), subject to the Lenders’ rights to convert Initial Loans into
Exchange Notes as set forth below. Any Initial Loan not converted into an
Extended Term Loan on the Rollover Date shall mature on the Rollover Date.

 

1

All capitalized terms used but not defined herein shall have the meanings
provided in the Commitment Letter to which this summary is attached.



--------------------------------------------------------------------------------

Exchange into Exchange Notes:    Each Lender of an Initial Loan or Extended Term
Loan that is (or will immediately transfer its Exchange Notes to) an Eligible
Holder (as defined in Exhibit A) will have the option, at any time on or after
the Rollover Date (in the case of an Extended Term Loan) or the occurrence of an
Accelerated Rollover Event (in the case of an Initial Loan), to receive notes
(the “Exchange Notes”) in exchange for such Initial Loans or Extended Term Loans
having the terms set forth in the term sheet attached hereto as Exhibit A;
provided that a Lender may not elect to exchange its outstanding Extended Term
Loans for Exchange Notes unless the conditions set forth in Exhibit A under
“Principal Amount” have been satisfied. In connection with each such exchange,
Borrower shall (i) deliver to the Lender that is receiving Exchange Notes, and
to such other Lenders as the Initial Bridge Lenders request, an offering
memorandum of the type customarily utilized in an offering of high yield
securities under Rule 144A of the Securities Act of 1933, as amended (“Rule
144A”) covering the resale of such Exchange Notes by such Lenders, in such form
and substance as reasonably acceptable to Borrower and the Initial Bridge
Lenders, and keep such offering memorandum updated in a manner as would be
required pursuant to a customary Rule 144A securities purchase agreement, (ii)
execute an exchange agreement containing provisions customary in Rule 144A
securities purchase agreements (including indemnification provisions) and a
registration rights agreement customary in Rule 144A offerings, in each case, if
requested by the Initial Bridge Lenders, (iii) deliver or cause to be delivered
such opinions and accountants’ comfort letters addressed to the Initial Bridge
Lenders and such certificates as the Initial Bridge Lenders may request as would
be customary in Rule 144A offerings and otherwise in form and substance
reasonably satisfactory to the Initial Bridge Lenders and (iv) take such other
actions, and cause its advisors, auditors and counsel to take such actions, as
reasonably requested by the Initial Bridge Lenders and are customary for Rule
144A debt offerings in connection with issuances or resales of Exchange Notes,
including providing such information regarding the business and operations of
Borrower and its subsidiaries as is reasonably requested by any prospective
holder of Exchange Notes and customarily provided in due diligence
investigations in connection with purchases or resales of securities under Rule
144A. Availability:    Upon satisfaction of conditions precedent to drawing
specified in the Commitment Letter and the annexes thereto and compliance with
the provisions under “Take-out Financing” and, if a Take-Out Demand is
delivered, “Take-out Demand”, in the Fee Letter, a single drawing may be made on
the Closing Date of the full amount of the Bridge Facility.

 

II-2



--------------------------------------------------------------------------------

Interest:    Unless an Accelerated Rollover Event has occurred, the Initial
Loans will initially accrue interest at a rate per annum equal to the
three-month London Interbank Offered Rate (“LIBOR”) as determined by the
Administrative Agent for a corresponding U.S. dollar deposit amount (adjusted
quarterly) plus a spread (the “Spread”). The Spread will be 675 basis points if
the Notes are rated at least B3 (stable or positive outlook) by Moody’s and at
least B- (stable or positive outlook) by S&P. If the ratings in the preceding
sentence are not obtained and met, the Spread will initially be 750 basis
points. If the Initial Loans are not repaid in full within 30 days following the
Closing Date, the Initial Loans will thereafter accrue interest at the Total Cap
(as defined in the Fee Letter). LIBOR will be adjusted for maximum statutory
reserve requirements (if any); provided that LIBOR shall be deemed to be not
less than 1.25% per annum.   

Interest on the Initial Loans will be payable in arrears at the end of each
three-month period and at the Rollover Date and upon the occurrence of an
Accelerated Rollover Event.

 

Extended Term Loans will accrue interest at the Total Cap.

 

Calculation of interest shall be on the basis of actual days elapsed in a year
of 360 days.

Default Interest:    Upon the occurrence and during the continuance of an event
of default or a payment default, interest will accrue on the amount of any loan
or other amount outstanding under the Bridge Facility at a rate of 2.0% per
annum plus the rate otherwise applicable to the loans under the Bridge Facility
and will be payable on demand; provided that after the Rollover Date, the
Initial Loans (i.e., if the conditions to conversion into Extended Term Loans
are not satisfied) will accrue interest at a rate of 2.0% per annum in excess of
the Total Cap. Mandatory Prepayment:    Borrower will be required, prior to an
Accelerated Rollover Event, to prepay Initial Loans, and on or after an
Accelerated Rollover Event, offer to prepay Initial Loans and Extended Term
Loans, on a pro rata basis, at par plus accrued and unpaid interest, in an
amount equal to (a) 100% of the net proceeds received from the sale or other
disposition of assets of Borrower or any of its subsidiaries after the Closing
Date, other than dispositions of inventory in the ordinary course of business
and other exceptions to be agreed and subject to reinvestment rights to be
agreed, (b) 100% of the net proceeds received by Borrower or any of its
subsidiaries from the issuance of debt or preferred stock after the Closing
Date, other than exceptions to be agreed, (c) 100% of the net proceeds received
from the issuance of common equity by, or equity contributions to, Borrower
after the Closing Date,

 

II-3



--------------------------------------------------------------------------------

   other than exceptions to be agreed, and (d) 100% of all casualty and
condemnation proceeds received by Borrower or any of its subsidiaries, subject
to reinvestment rights to be agreed. The foregoing prepayment obligation (other
than the obligation to prepay pursuant to clause (b) with proceeds from issuance
of Notes or other Qualifying Subordinated Debt (to be defined in the Bridge
Documentation)) shall be subject to prior prepayment of the Bank Facilities if
required thereunder. Notwithstanding the foregoing, in the event that any Lender
purchases debt securities from the Borrower pursuant to a Take-out Demand, the
net cash proceeds received by the Borrower in respect of such debt securities
may, at the option of such Lender or affiliate, be applied first to prepay the
Initial Loans held by such Lender or affiliate prior to being applied to prepay
the Initial Loans held by other Lenders. Optional Prepayments:   

Prior to the issuance of a Take-out Demand, the Initial Loans may be prepaid, in
whole or in part, at the option of Borrower, at any time with prior notice, at
par plus accrued and unpaid interest and breakage costs.

 

Until the 4th anniversary of the Closing Date, prepayment of Extended Term Loans
and, following the issuance of a Take-out Demand, the Initial Loans will be
subject to a customary “make-whole” premium calculated using a discount rate
equal to the yield on comparable Treasury securities plus 50 basis points.
Thereafter, Extended Term Loans will be prepayable at the option of Borrower at
a premium equal to 50% of the coupon on the Extended Term Loans, declining
ratably to par thereafter.

 

In addition, Extended Term Loans and, following the issuance of a Take-out
Demand, Initial Loans will be prepayable at the option of Borrower prior to the
third anniversary of the Closing Date with the net cash proceeds of qualified
equity offerings of Borrower at a premium equal to the coupon on Extended Term
Loans; provided that after giving effect to such prepayment at least 65% of the
aggregate principal amount of Initial Loans and Extended Term Loans originally
made shall remain outstanding.

Guarantees:    The Bridge Facility will be guaranteed on a senior basis by each
subsidiary of Borrower that guarantees the Bank Facilities. Security:    None.
Ranking:    Pari passu with Bank Facilities. Conditions to Borrowing:   
Conditions precedent to borrowing under the Bridge Facility will be limited to
those set forth in the Commitment Letter and in Annex III to the Commitment
Letter and the accuracy in all

 

II-4



--------------------------------------------------------------------------------

   material respects (unless the relevant representation is already qualified by
materiality, in which case such representation must be true in all respects) of
the Acquisition Agreement Representations and the Specified Representations.
Representations and Warranties:    Substantially the same as those in the Bank
Documentation, with such changes as are necessary or appropriate for the Bridge
Facility. Affirmative and Negative Covenants:    Substantially the same as those
in the Bank Documentation, with such changes as are necessary or appropriate for
the Bridge Facility, as well as compliance with the obligation to cause the
Take-out Financing to be consummated promptly following issuance of the Take-out
Financing and to pay the Conversion Fee on the Rollover Date; provided that
restrictive covenants will be incurrence-based consistent with high yield
instruments; provided further, however, that the debt, liens and restricted
payments covenants may be more restrictive than the corresponding covenants
contained in the Bank Documentation. Financial Covenants:    None. Events of
Default:    Events of default will be subject to materiality levels, default
triggers, cure periods and/or exceptions to be negotiated and reflected in the
Bridge Documentation and will be limited to the following: nonpayment, breach of
representations and covenants, cross-payment default and cross-acceleration,
invalidity of guarantees, bankruptcy and insolvency events, ERISA events,
judgments and change of control (to be defined). Assignments and Participations:
   Each Lender may assign all or, subject to minimum amounts to be agreed, a
portion of its loans and commitments under the Bridge Facility (subject to
limitations on assignments to Disqualified Parties in connection with the
syndication of the Bridge Facility). Assignments will require payment of an
administrative fee to the Administrative Agent. In addition, each Lender may
sell participations in all or a portion of its loans and commitments under the
Bridge Facility; provided that no purchaser of a participation shall have the
right to exercise or to cause the selling Lender to exercise voting rights in
respect of the Bridge Facility (except as to certain basic issues). Expenses and
Indemnification:    All reasonable and documented out-of-pocket expenses
(including but not limited to reasonable legal fees and expenses of the counsel
to the Commitment Parties identified in this Term Sheet and of a single local
counsel to the Commitment Parties in each jurisdiction determined to be
reasonably necessary or advisable by the Commitment Parties and expenses
incurred in connection with due diligence and travel, courier, reproduction,
printing and

 

II-5



--------------------------------------------------------------------------------

   delivery expenses) of the Lenders, the Commitment Parties and the
Administrative Agent associated with the syndication of the Bridge Facility and
with the preparation, execution and delivery, administration, amendment, waiver
or modification (including proposed amendments, waivers or modifications) of the
documentation contemplated hereby are to be paid by Borrower. In addition, all
out-of-pocket expenses (including but not limited to reasonable legal fees and
expenses) of the Lenders and the Administrative Agent for workout proceedings,
enforcement costs and documentary taxes associated with the Bridge Facility are
to be paid by Borrower.    Borrower will indemnify the Lenders, the Commitment
Parties and the Administrative Agent and their respective affiliates, and hold
them harmless from and against all reasonable and documented out-of-pocket
expenses (including but not limited to reasonable legal fees and expenses of one
counsel for all indemnified persons taken as a whole, a single local counsel for
all indemnified persons taken as a whole in each relevant jurisdiction and,
solely in the case of a conflict of interest, one additional counsel in each
relevant jurisdiction to each group of affected indemnified persons similarly
situated) and liabilities arising out of or relating to the Transactions and any
actual or proposed use of the proceeds of any loans made under the Bridge
Facility; provided, however, that no such person will be indemnified for costs,
expenses or liabilities to the extent determined by a final, non-appealable
judgment of a court of competent jurisdiction to have been incurred solely by
reason of the gross negligence or willful misconduct of such person.

Yield Protection, Taxes and

Other Deductions:

   The Bridge Documentation will contain tax and yield protection provisions
substantially similar to those set forth in the Bank Documentation. Requisite
Lenders:    Lenders holding at least a majority of total loans and commitments
under the Bridge Facility, with certain modifications or amendments requiring
the consent of Lenders holding a greater percentage (or all) of the total Loans
and commitments under the Bridge Facility. Governing Law and Forum:    The laws
of the State of New York. Each party to the Bridge Documentation will waive the
right to trial by jury and will consent to the exclusive jurisdiction of the
state and federal courts located in The City of New York.

Counsel to the Commitment Parties

and the Administrative Agent:

   Latham & Watkins LLP.

 

II-6



--------------------------------------------------------------------------------

Exhibit A to

ANNEX II

Summary of Principal Terms and Conditions

of Exchange Notes

Capitalized terms used but not defined herein have the meanings given (or
incorporated by reference) in the Summary of Principal Terms and Conditions of
the Bridge Facility to which this Exhibit A is attached.

 

Issuer:   Borrower will issue Exchange Notes under an indenture which complies
with the Trust Indenture Act (the “Indenture”). Borrower in its capacity as
issuer of the Exchange Notes is referred to as the “Issuer.” Guarantors:   Same
as Initial Loans. Principal Amount:   The Exchange Notes will be available only
in exchange for the Initial Loans (on the earlier of (x) the Rollover Date and
(y) the occurrence of an Accelerated Rollover Event) or the Extended Term Loans
(at any time after issuance of such Extended Term Loans). The principal amount
of any Exchange Note will equal 100% of the aggregate principal amount of the
Initial Loans or the Extended Term Loans for which it is exchanged. In the case
of the initial exchange by Lenders, the minimum amount of Extended Term Loans to
be exchanged for Exchange Notes shall not be less than $25.0 million. Maturity:
  The Exchange Notes will mature on the Final Maturity Date. Interest Rate:  
The Exchange Notes will bear interest at a rate equal to the Total Cap (taking
into account any increase in the Total Cap resulting from an Accelerated
Rollover Event) and will be payable semi-annually in arrears.   Calculation of
interest shall be on the basis of the actual number of days elapsed in a year of
twelve 30-day months. Default Interest:   In the event of a payment default on
the Exchange Notes, interest on the Exchange Notes will accrue at a rate of 2.0%
per annum in excess of the rate otherwise applicable to the Exchange Notes, and
will be payable in accordance with the provisions described above under the
heading “Interest Rate.” Ranking:   Same as Initial Loans. Mandatory Offer to
Purchase:   The Issuer will be required to offer to purchase the Exchange Notes
upon a Change of Control (to be defined in the Indenture) at 101% of the
principal amount thereof plus accrued interest to the date of purchase.



--------------------------------------------------------------------------------

Optional Redemption:   Until the 4th anniversary of the Closing Date, the
Exchange Notes will be redeemable at a customary “make-whole” premium calculated
using a discount rate equal to the yield on comparable U.S. Treasury securities
plus 50 basis points. Thereafter, the Exchange Notes will be redeemable at the
option of the Issuer at a premium equal to 50% of the coupon on the Exchange
Notes, declining ratably to par thereafter.   In addition, Exchange Notes will
be redeemable at the option of the Issuer prior to the third anniversary of the
Closing Date with the net cash proceeds of qualified equity offerings of
Borrower at a premium equal to the coupon on the Exchange Notes; provided that
after giving effect to such redemption at least 65% of the aggregate principal
amount of Exchange Notes originally issued shall remain outstanding.
Registration Rights:   The Issuer will be required to:   •    within 60 days
after the Rollover Date, file a registration statement for an offer to exchange
the Exchange Notes for publicly registered notes with identical terms;   •   
use its reasonable best efforts to cause the registration statement to become
effective under the Securities Act within 150 days after the Rollover Date;   •
   complete the exchange offer within 180 days after the Rollover Date; and   •
   file a shelf registration statement for the resale of the Exchange Notes if
it cannot complete an exchange offer within those time periods listed above and
in certain other circumstances.   If the Issuer does not comply with these
obligations (a “Registration Default”), the Issuer shall pay liquidated damages
to each holder of Exchange Notes with respect to the first 90-day period
immediately following the occurrence of the first Registration Default in an
amount equal to 0.50% per annum on the principal amount of Exchange Notes held
by such holder. The amount of the liquidated damages will increase by an
additional 0.50% per annum on the principal amount of Exchange Notes with
respect to each subsequent 90-day period until all Registration Defaults have
been cured, up to a maximum amount of liquidated damages for all Registration
Defaults of 1.00% per annum.   In addition, unless and until the Issuer has
consummated the exchange offer and, if required, caused the shelf registration
statement to become effective, the holders of the Exchange Notes

 

II-A-2



--------------------------------------------------------------------------------

  will have the right to “piggy-back” the Exchange Notes in the registration of
any debt securities (subject to customary scale-back provisions) that are
registered by the Issuer (other than on a Form S-4) unless all the Exchange
Notes and Extended Term Loans will be redeemed or repaid from the proceeds of
such securities. Right to Transfer Exchange Notes:   Each holder of Exchange
Notes shall have the right to transfer its Exchange Notes in whole or in part,
at any time to an Eligible Holder and, after the Exchange Notes are registered
pursuant to the provisions described under “Registration Rights,” to any person
or entity; provided that if the Issuer or any of its affiliates holds Exchange
Notes, such Exchange Notes shall be disregarded in any voting. “Eligible Holder”
will mean (a) an institutional “accredited investor” within the meaning of Rule
501 under the Securities Act, (b) a “qualified institutional buyer” within the
meaning of Rule 144A, (c) a person acquiring the Exchange Notes pursuant to an
offer and sale occurring outside of the United States within the meaning of
Regulation S under the Securities Act or (d) a person acquiring the Exchange
Notes in a transaction that is, in the opinion of counsel reasonably acceptable
to the Issuer, exempt from the registration requirements of the Securities Act;
provided that in each case such Eligible Holder represents that it is acquiring
the Exchange Notes for its own account and that it is not acquiring such
Exchange Notes with a view to, or for offer or sale in connection with, any
distribution thereof (within the meaning of the Securities Act) that would be in
violation of the securities laws of the United States or any state thereof.
Covenants:   Those typical for an indenture governing a high yield note issue of
a new issuer. Events of Default:   Those typical for an indenture governing a
high yield note issue of a new issuer. Governing Law:   The laws of the State of
New York.

 

II-A-3



--------------------------------------------------------------------------------

ANNEX III

CONDITIONS TO CLOSING1

The commitment of the Lenders under the Commitment Letter with respect to each
of the Facilities, the agreements of the Commitment Parties to perform the
services described in the Commitment Letter, the consummation of the
Transactions and the funding of the Facilities are subject to the conditions set
forth in the Commitment Letter and satisfaction of each of the conditions
precedent set forth immediately below in items (1) through (7).

1. The Commitment Parties shall have reviewed, and be satisfied with, the
Acquisition Agreement and the disclosure schedules and exhibits thereto (it
being understood that the Commitment Parties are satisfied with the final draft
of the Acquisition Agreement, final draft of the disclosure schedules and final
draft of the exhibits, in each case received by counsel to the Lead Arrangers at
8:25 p.m. Pacific time on April 3, 2011). The Acquisition and the other
Transactions shall be consummated substantially concurrently with the initial
funding of the Facilities in accordance with the foregoing final draft of the
Acquisition Agreement, without any waiver or amendment thereof or any consent
thereunder that would materially adversely affect the Commitment Parties (it
being understood and agreed that (a) any change in the purchase price and/or
(b) any waiver or amendment of any condition contained therein regarding any
rejection or disapproval by the SEC of any of the material terms or conditions
of that certain Offer of Settlement of the Acquired Business executed by the
Acquired Business on March 18, 2011, is deemed to materially adversely affect
the Commitment Parties) unless consented to by the Commitment Parties.
Immediately following the Transactions, neither Borrower nor any of its
subsidiaries (including, for the avoidance of doubt, the Acquired Business and
its subsidiaries) shall have any indebtedness or preferred equity other than
certain limited indebtedness to be agreed, and no default shall exist under any
material indebtedness of Borrower or any of its subsidiaries. The Commitment
Parties shall have received reasonably satisfactory evidence of repayment of all
indebtedness to be repaid on the Closing Date and the discharge (or the making
of arrangements for discharge) of all liens other than liens permitted to remain
outstanding under the Financing Documentation.

2. The Commitment Parties shall have received (i) promptly after available,
audited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of (x) Borrower for each of the last three
fiscal years ending December 31, 2010 and (y) the Acquired Business for each of
the last three fiscal years ending more than 60 days prior to the Closing Date
(the “Audited Financial Statements”), (ii) promptly after available and in any
event within 45 days after the end of each fiscal quarter since the date of the
most recent audit for each of the Borrower and the Acquired Business, unaudited
consolidated balance sheets and related statements of income and cash flows of
each of Borrower and the Acquired Business for such fiscal quarter, for the
period elapsed from the beginning of the most recent fiscal year to the end of
such fiscal quarter and for the comparable periods of the preceding fiscal year
(the “Unaudited Financial Statements”) (with respect to which the independent
auditors shall have performed an SAS 100 review), (iii) a pro forma consolidated
and consolidating balance sheet and related statements of income and cash flows
for Borrower (the “Pro Forma Financial Statements”), as well as pro forma levels
of EBITDA (“Pro Forma EBITDA”), for the last fiscal year covered by the

 

1 All capitalized terms used but not defined herein shall have the meanings
provided in the Commitment Letter to which this Annex III is attached.



--------------------------------------------------------------------------------

Audited Financial Statements and for the latest four-quarter period ending with
the latest period covered by the Unaudited Financial Statements, promptly after
the historical financial statements for such periods are available, in each case
after giving effect to the Transactions and (iv) forecasts of the financial
performance of Borrower and its subsidiaries (x) on an annual basis, through
2018 and (y) on a quarterly basis for the next eight quarters. The financial
statements referred to in clauses (i) and (ii) shall be prepared in accordance
with accounting principles generally accepted in the United States. The Pro
Forma Financial Statements shall be prepared on a basis consistent with pro
forma financial statements set forth in a registration statement filed with the
SEC.

3. To the extent required by the Acquisition Agreement, all necessary
governmental and material third party approvals in connection with the
Transactions shall have been obtained and shall be in effect or any such
requirement shall be waived in accordance with the Acquisition Agreement (other
than any such approvals, the failure of which to obtain could not reasonably be
expected to materially adversely affect (in the Commitment Parties’ reasonable
determination) the interests of the Commitment Parties or as approved in writing
by the Commitment Parties). Without limiting the foregoing, to the extent
required by the Acquisition Agreement, all requisite shareholder approvals and
consents required by applicable law or the transactional documents with respect
to the Acquisition Agreement and the governing documents of Borrower necessary
to effect the merger contemplated by the Acquisition Agreement shall have been
obtained and shall be in full force and effect.

4. The Lenders shall have received all opinions, certificates and closing
documentation customarily delivered to lenders for transactions of this type as
the Commitment Parties shall reasonably request, in form and substance
reasonably satisfactory to the Commitment Parties, including but not limited to
a solvency certificate in substance reasonably satisfactory to the Lenders and
substantially in the form attached as Annex IV or, in lieu thereof, at the
option of Borrower, a solvency opinion from a nationally recognized valuation
firm.

5. At least five business days prior to the Closing Date, Borrower and each of
the Guarantors shall have provided the documentation and other information to
the Lenders that is required by regulatory authorities under applicable “know
your customer” and anti-money-laundering rules and regulations, including,
without limitation, the Patriot Act.

6. All costs, fees, expenses (including, without limitation, legal fees and
expenses and the fees and expenses of appraisers, consultants and other
advisors) and other compensation payable to the Lenders, the Commitment Parties,
the Administrative Agent or the Collateral Agent shall have been paid to the
extent due.

7. All of the requirements referred to in the Commitment Letter under
“Syndication” shall have been satisfied, the Closing Date shall not occur less
than 25 consecutive days after the delivery to the Lead Arrangers of the final
confidential information memorandum referred to therein and the Borrower shall
have obtained the Ratings prior to the commencement of such consecutive 25 day
period; provided that such consecutive 25 day period must either (a) end on or
prior to June 30, 2011, (b) begin on or after July 5, 2011 and end on or prior
to August 19, 2011 or (c) begin on or after September 6, 2011 and end on or
prior to September 27, 2011; provided further that, notwithstanding the
foregoing, such 25 consecutive day period referred to above shall be reduced to
(x) 15 consecutive business days solely with respect to a syndication of the
Facilities beginning on July 5, 2011 so long as the Lead Arrangers have received
such a final confidential information memorandum by June 28, 2011 and (y) 22
consecutive days solely with respect to the period set forth in the preceding
clause (c).

 

III-2



--------------------------------------------------------------------------------

Additional Bank Facilities Conditions

In addition, the commitment of the Lenders under the Commitment Letter with
respect to the Bank Facilities and the funding of the Bank Facilities are
subject to the following additional conditions precedent set forth below.

1. Prior to or concurrently with the initial borrowings under the Bank
Facilities, Borrower shall have received gross proceeds of $200.0 million either
from the issuance and sale of the Notes or from borrowings under the Bridge
Facility (as such amount may be reduced by underwriting fees or any issuance of
the Notes with original issue discount).

2. All documents and instruments required to perfect the Collateral Agent’s
security interest in the collateral described under the heading “Security” in
the Bank Term Sheet shall have been executed and delivered and, if applicable,
be in proper form for filing, and none of such collateral shall be subject to
any other pledges, security interests or mortgages, except customary permitted
liens and other limited exceptions permitted under the Bank Documentation;
provided, however, that, with respect to any such collateral the security
interest in which may not be perfected by filing of an intellectual property
security agreement with the relevant United States patent, trademark or
copyright office, filing of a UCC financing statement, or possession of such
collateral, if the perfection of the Collateral Agent’s security interest in
such collateral may not be accomplished prior to the Closing Date without undue
burden or expense or after your use of commercially reasonable efforts to do so,
then delivery of documents and instruments for perfection of such security
interest shall not constitute a condition precedent to the initial borrowings
under the Bank Facilities if Borrower agrees to deliver or cause to be delivered
such documents and instruments, and take or cause to be taken such other actions
as may be required to perfect such security interests, within a period after the
Closing Date reasonably acceptable to the Commitment Parties.

Additional Bridge Facility Conditions

In addition, the commitment of the Lenders under the Commitment Letter with
respect to the Bridge Facility and the funding of the Bridge Facility are
subject to the following additional conditions precedent set forth below.

1. Prior to or concurrently with the borrowings under the Bridge Facility, the
Bank Documentation shall have been executed and delivered, and Borrower shall
have received aggregate gross proceeds of $190.0 million from borrowings under
the Term Loan Facility (as such amount may be reduced due to a Qualified Equity
Offering or any permitted original issue discount).

2. Borrower shall have engaged the Investment Bank referred to in the Fee Letter
to place the Securities referred to therein. The Borrower shall have complied
with the provisions under the captions “Take-out Financing” and, if a Take-out
Demand is delivered, “Take-out Demand”, in the Fee Letter. Without limitation of
the foregoing, Borrower shall have (i) prepared a customary preliminary
prospectus, offering memorandum or private placement memorandum (all as
determined by, and in a form reasonably satisfactory to, the Investment Bank but
in any event including all financial statements and other information that would
be required in a registration statement on Form S-1 for an offering registered
under the Securities Act) except, in the event the Securities will not be
offered and sold in a registered offering, for a consolidating footnote to the
financial statements for guarantors and non-guarantors and any other exceptions
customary for a Rule 144A offering) relating to the Notes, and thereafter
prepared supplements to or a final version of such prospectus, offering
memorandum or private placement

 

III-3



--------------------------------------------------------------------------------

memorandum (promptly upon request by, and in a form reasonably satisfactory to,
the Investment Bank) (collectively, the “Offering Document”) and delivered such
Offering Document not less than 25 consecutive days prior to the Closing Date
(it being understood that (A) if any of the financial information in the
Offering Document becomes “stale” under the applicable provisions of Regulation
S-X during any such 25 consecutive day period, then such period shall be deemed
not to have occurred and a new 25 consecutive day period shall only commence
upon delivery of an Offering Document that does not contain any such “stale”
financial information and (B) the consecutive 25 day period must either (a) end
on or prior to June 30, 2011, (b) begin on or after July 5, 2011 and end on or
prior to August 19, 2011 or (c) begin on or after September 6, 2011 and end on
or prior to September 27, 2011; provided that, notwithstanding the foregoing,
such 25 consecutive day period shall be reduced to 22 consecutive days solely
with respect to the period set forth in the preceding clause (c)),
(ii) delivered customary “comfort letters” (including customary “negative
assurances”) from the independent registered public accountants of Borrower and
the Acquired Business with respect to the financial information of Borrower and
the Acquired Business contained in the Offering Document, (iii) caused the
senior management and other representatives of Borrower and the Acquired
Business to provide access in connection with due diligence investigations and
to participate in a customary high-yield “road show,” for a consecutive 25 day
period commencing on the date of delivery of a final Offering Document (at no
time during which period the financial information in the Offering Document
shall be “stale”) (provided that such consecutive 25 day period must either
(a) end on or prior to June 30, 2011, (b) begin on or after July 5, 2011 and end
on or prior to August 19, 2011 or (c) begin on or after September 6, 2011 and
end on or prior to September 27, 2011; provided that, notwithstanding the
foregoing, such 25 consecutive day period shall be reduced to (x) 15 consecutive
business days solely with respect to a roadshow beginning on July 5, 2011 so
long as the Lead Arrangers have received such a final Offering Document by
June 28, 2011 and (y) 22 consecutive days solely with respect to the period set
forth in the preceding clause (c)) and (iv) the Borrower shall have obtained the
Ratings in respect of the Notes prior to the commencement of such consecutive 25
day period (or such consecutive 22 day period solely with respect the preceding
clause (c)). To the extent the Take-out Financing is not consummated on or prior
to the Closing Date, this condition shall continue as a covenant following the
Closing Date (with the references to specific dates and periods being updated
and disregarded as necessary).

 

III-4



--------------------------------------------------------------------------------

ANNEX IV

FORM OF SOLVENCY CERTIFICATE

for

DUCOMMUN INCORPORATED

AND ITS SUBSIDIARIES

                    , 2011

Pursuant to Section [    ] of the [insert description of credit agreement] (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), the undersigned hereby certifies, solely in its capacity as
chief financial officer of Borrower, and not individually, as follows:

 

  1. Capitalized terms used but not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.

 

  2. In reaching the conclusions set forth in this certificate, I have conducted
such reviews, analyses and inquiries reasonably deemed necessary or appropriate
under the circumstances. In conducting my review and analysis, and as a basis
for arriving at the conclusions in this certificate, I utilized methodologies,
procedures, and considerations deemed relevant and customary under the
circumstances. I also assessed general economic, industry, market, financial and
other conditions and my experience in general.

 

  3. As of the Closing Date, immediately after the consummation of the
Transactions to occur on the Closing Date and immediately following the making
of each Loan and issuance of each Letter of Credit and after giving effect to
the application of the proceeds of each Loan and each Letter of Credit:

 

  a. The fair value of the assets of each Loan Party, at a fair valuation,
exceeds its debts and liabilities, subordinated, contingent or otherwise;

 

  b. The present fair saleable value of the property of each Loan Party is
greater than the amount that will be required to pay the probable liability of
its debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured;

 

  c. Each Loan Party is able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such liabilities become absolute and matured; and

 

  d. Each Loan Party does not have unreasonably small capital with which to
conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted following the Closing Date.

For purposes of this certificate, the amount of any contingent liability at
anytime shall be computed as the amount that would reasonably be expected to
become an actual and matured liability, and any subrogation and/or contribution
rights will be considered in determining the amount of such liability.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate in its
capacity as chief financial officer of Borrower, on behalf of Borrower, as of
the date first stated above.

 

DUCOMMUN INCORPORATED By:  

 

Name:   Title:  

 

IV-2